Journal Entries (1829-35): Journal 4: (1) Continued *p. 299; (2) case argued, submitted *p. 388; (3) demurrer sustained, motion for leave to amend *p. 392; (4) leave given to amend; leave given to plead, answer, or demur *p. 396; (5) demurrer withdrawn, time given to plead or answer *p. 440; (6) referred to master to take testimony *p. 481; (7) death suggested, rule to take testimony enlarged *p. 518. Journal ¡: (8) Rule to take testimony enlarged *p. 8; (9) continued *p. 31; (10) rule to take testimony *p. 34; (11) argued *p. 55; (12) argued, submitted *p. 55; (13) bill dismissed *p. 82; (14) motion for stay *p. 84; (15) nothing done *p. 91.
Papers in File: (i) Precipe for subpoena; (2) writ of subpoena and return; (3) stipulation re time to demur, etc.; (4) demurrer to bill; (5) precipe to set demurrer for hearing; (6) motion for leave to amend bill; (7) amended bill; (8) demurrer to amended bill; (9) precipe to set demurrer for argument; (10) stipulation for withdrawal of demurrer, etc.; (11) stipulation re time to answer; (12) answer; (13) replication; (14) motion for reference to master to take testimony; (15) motion for reference to take further testimony; (16) precipe to set case for hearing; (17-18) subpoenas for witnesses; (19) depositions of Josette Bourgeas dit Provencal, Julius Eldred, Eustache Chapoton, Robert H. McNiff, Thomas Coquillard, Nathaniel Champ, Louis Peltier, James Abbott (2), John Scott, and Charles Larned; notice of taking depositions; release of Josette Bourgeas dit Provencal; suggestion of death; (20) motion to set case for hearing; (21) affidavit of David C. McKinstry; (22) draft of decree of dismissal; (23) petition for rehearing; (24) motion to enter case on docket of state Supreme Court; (25) copy of order and citation to appear before state Supreme Court, proof of service; (26) motion to strike case from docket; (27) grounds of motion to strike; (28) exhibits—contrat avec hypotheque de Jacques Bourgeas dit Provencal á Joseph Campau; bail —Julius Eldred avec Jacques Bourgeas dit Provencal; contrat de ventre de Jacques Bour-geas dit Provencal et Josette Bourgeas dit Provencal, son épouse, á Joseph Campau; contrat de Alexis Cerait dit Coquillard á Jacques Bour-geas dit Provencal; bail—Joseph Campau á Alexander Campbell.
Chancery Case no of 1828.